DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is in response to the Amendment filed 1/19/2021.  Claims 1-20 are pending.  

Response to Amendments/Response to Arguments
2.  Applicant’s arguments regarding the prior 35 USC 103 rejections were fully considered.  Applicant argues the claims as amended.  The prior 35 USC 103 rejections are withdrawn.  The prior double patenting rejection is withdrawn in view of the amendments to the claims.  The new grounds of rejection set forth below are necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan (US 2016/0188594), hereinafter “Ranganathan,” in view of Chaiken et al. (US 2015/0074151), hereinafter “Chaiken,” and further in view of Sankaranarayanan et al. (US 2015/0081668), hereinafter “Sankaranarayanan.”
As to claim 1, Ranganathan teaches a computer system, comprising: one or more processors one or more computer-readable media that store computer-executable instructions that are executable by the one or more processors to cause the computer system to perform at least (e.g., fig. 9):
receive a database query at a master node or a compute node within a database system (e.g., fig. 1, 6, [0019] et seq.)
based on receiving the query, identify a storage pool within the database system, the storage pool comprising a plurality of storage nodes (e.g., fig. 1, [0019], [0024], [0054], [0078]).
Ranganathan as applied above does not expressly teach each storage node including a relational engine, a big data engine, and big data storage.
However, Ranganathan teaches or suggests support for various query processing engines (e.g., [0024], [0028] et seq.), including a RDBMS (e.g., [0034], [0037] et seq.), and various types of available storage (e.g., fig. 1, 4, [0022] et seq., [0040] et seq.). This suggests implementation of a relational engine and relational storage. As discussed above, Ranganathan supports various engines and data formats (e.g., [0022], [0020] et seq., [0037] et seq., as applied above). Chaiken teaches or suggests support for big data processing and storage (e.g., [0075]). As combined, a big data engine and storage would additionally be supported for use by the system to process and store big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranganathan to implement the claimed subject matter.  The motivation would have been to accommodate any data type or format 
The combination as applied above does not expressly teach to process the query over a combination of relational data stored within the database system and big data stored at the big data storage of at least one of the plurality of storage nodes, comprising creating (i) a first table that comprises a first view of the relational data stored within the database system, and (ii) a second table that comprises a second view of the big data stored at the big data storage of the at least one of the plurality of storage nodes, and processing a single query over a combination of the first table and the second table to generate a result set.
However, the combination as applied above would further teach or suggest to process the query over a combination of relational data stored within the database system and big data stored at the big data storage of at least one of the plurality of storage nodes (e.g., Ranganathan/Chaiken as applied above).  Furthermore, Sankaranarayanan teaches or suggests creating (i) a first table that comprises a first view of the relational data stored within the database system, and (ii) a second table that comprises a second view of the big data stored at the big data storage of the at least one of the plurality of storage nodes, and processing a single query over a combination of the first table and the second table to generate a result set (e.g., [0021] et seq., [0025] et seq., [0027] et seq., [0008] et seq., fig. 1-4).  As combined, such evaluation of queries would at least suggest to generate a result set.  Furthermore, as combined, this further teaches or suggests to process the query over a combination of relational data stored within the database system and big data stored at the big data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranganathan and Chaiken to implement the claimed subject matter.  The motivation would have been to accommodate any usage scenario involving executing queries properly on multistore database systems and to improve performance/efficiency of queries run across different types of databases.  
As to claim 3, the combination as applied above would further teach or suggest wherein the database query is received at the master node, and wherein the master node identifies the storage pool and processes the database query (e.g., Ranganathan as applied above).
As to claim 4, the combination as applied above would further teach or suggest wherein the database query is received at the master node, and wherein the master node passes the database query to a compute pool, which comprises a plurality of compute nodes, and wherein at least one of the plurality of compute nodes identifies the storage pool and processes the database query (e.g., Ranganathan as applied above).
As to claim 6, the combination as applied above would further teach or suggest wherein the database query is received at the compute node, which is part of a compute pool comprising a plurality of compute nodes, and wherein at least one of the plurality of compute nodes identifies the storage pool and processes the database query (e.g., Ranganathan as applied above).
As to claim 7, the combination as applied above would further teach or suggest wherein the relational data is stored at a data pool comprising a plurality of data nodes, 
As to claim 8, the combination as applied above would further teach or suggest wherein processing the database query over a combination of relational data and big data comprises processing the database query in a distributed manner, in which: a first compute node queries at least one of the plurality of storage nodes for the big data, and a second compute node queries at least one of the plurality of data nodes for the relational data (e.g., Ranganathan/Chaiken as applied above, combination supports queries for relational and/or big data in respective nodes)
4.  Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan, Chaiken, Sankaranarayanan, and further in view of Ito et al. (US 2014/0074774), hereinafter “Ito.”
As to claim 2, the combination as applied above does not expressly teach wherein the relational data is stored across the master node and a data pool comprising a plurality of data nodes.
However, Ito teaches or suggests wherein relational data is stored across the master node and a data pool comprising a plurality of data nodes (e.g., fig. 1, 4, [0029, 0072, 0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranganathan, Chaiken, and Sankaranarayanan to implement the claimed subject matter.  The motivation would have been to facilitate distributed database processing.
As to claim 5, the combination as applied above further teaches or suggests wherein the database query is received at the master node (e.g., Ranganathan as applied above) but does not expressly teach wherein the master node stores the relational data.
However, Ito teaches or suggests wherein the master node stores relational data. (e.g., fig. 1, 4, [0029, 0072, 0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranganathan, Chaiken, and Sankaranarayanan to implement the claimed subject matter.  The motivation would have been to facilitate distributed database processing.
5.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan, Chaiken, Sankaranarayanan and further in view of Merrill et al. (US 2019/0340518), hereinafter “Merrill.”
As to claim 9, the combination as applied above does not expressly teach wherein the master node receives a script for creating at least one of an artificial intelligence (AI) model or a machine learning (ML) model, and wherein the computer system processes the script over query results from processing the database query over a combination of relational data and big data to train or score the AI/ML model.
However, Merrill teaches or suggests a script for creating at least one of an artificial intelligence (AI) model or a machine learning (ML) model (AI/ML model). (e.g., [0031] et seq., [0007] et seq., [0041], [0144], though entire document is relevant).  Thus, the combination as applied above would further teach or suggest to process the script (e.g., Merrill as applied above) over query results from processing the database query 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranganathan, Chaiken, and Sankaranarayanan to implement the claimed subject matter.  The motivation would have been to accommodate user requirements/preferences on how information/instructions are to be input into the system and to accommodate any data usage and/or analytics scenario using a database system.
6.  Claims 10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan, in view of Merrill, and further in view of Chaiken and Sankaranarayanan. 
As to claim 10, Ranganathan teaches a computer system, comprising: one or more processors one or more computer-readable media that store computer-executable instructions that are executable by the one or more processors, cause the computer system to at least (e.g., fig. 9):
Receive, at a master node within a database system, a query (e.g., fig. 1, 6, [0019] et seq.)
Ranganathan does not expressly teach the query corresponding to a script for creating at least one of an artificial intelligence (AI) model or a machine learning (ML) model (AI/ML model).
However, Merrill teaches or suggests a script for creating at least one of an artificial intelligence (AI) model or a machine learning (ML) model (AI/ML model). (e.g., [0031] et seq., [0007] et seq., [0041], [0144], though entire document is relevant).

The combination as applied above would further teach or suggest based on receiving the script (e.g., Merrill, fig. 1, [0031], as applied above), identify a storage pool within the database system, the storage pool comprising a plurality of storage nodes (e.g., Ranganathan, fig. 1, [0019], [0024], [0054], [0078]).
The combination as applied above does not expressly teach each storage node including a relational engine, a big data engine, and big data storage.
However, Ranganathan teaches or suggests support for various query processing engines (e.g., [0024], [0028] et seq.), including a RDBMS (e.g., [0034], [0037] et seq.), and various types of available storage (e.g., fig. 1, 4, [0022] et seq., [0040] et seq.). This suggests implementation of a relational engine and relational storage. As discussed above, Ranganathan supports various engines and data formats (e.g., [0022], [0020] et seq., [0037] et seq., as applied above). Chaiken teaches or suggests support for big data processing and storage (e.g., [0075]). As combined, a big data engine and storage would additionally be supported for use by the system to process and store big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranganathan and Merrill to implement the claimed 
The combination as applied above does not expressly teach to process a first database query over a combination of relational data stored within the database system and big data stored at the big data storage of at least one of the plurality of storage nodes,  processing the first database query comprising creating (i) a first table that comprises a first view of the relational data stored within the database system, and (ii) a second table that comprises a second view of the big data stored at the big data storage of the at least one of the plurality of storage nodes, and processing a single query over a combination of the first table and the second table to generate a result set.
However, the combination as applied above would further teach or suggest to process the query over a combination of relational data stored within the database system and big data stored at the big data storage of at least one of the plurality of storage nodes (e.g., Ranganathan/Chaiken as applied above).  Furthermore, Sankaranarayanan teaches or suggests creating (i) a first table that comprises a first view of the relational data stored within the database system, and (ii) a second table that comprises a second view of the big data stored at the big data storage of the at least one of the plurality of storage nodes, and processing a single query over a combination of the first table and the second table to generate a result set (e.g., [0021] et seq., [0025] et seq., [0027] et seq., [0008] et seq., fig. 1-4).  As combined, such evaluation of queries would at least suggest to generate a result set.  Furthermore, as combined, this further teaches or suggests to process the query over a combination of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranganathan, Merrill, and Chaiken to implement the claimed subject matter.  The motivation would have been to accommodate any usage scenario involving executing queries properly on multistore database systems and to improve performance/efficiency of queries run across different types of databases.  
The combination as applied above would further teach or suggest to execute the script (e.g., Merrill as applied above) against the result set to create the AI/ML model (e.g., Merrill as applied above); and
Based on a second database query received at the master node (e.g., Ranganathan as applied above), score the AI/ML model against data stored within the database system (e.g., Merrill as applied above, [0007], [0031], [0041], [0144], Ranganathan as applied above).
As to claim 12, the combination as applied above would further teach or suggest wherein the relational data is stored in a data pool comprising a plurality of data nodes, each data node including a relational engine and relational data storage (e.g., Ranganathan/Chaiken as applied above).
As to claim 13, the combination as applied above would further teach or suggest wherein processing the script comprises processing at least a portion of the script (e.g., Merrill as applied above) at a data node (e.g., Ranganathan as applied above).
As to claim 14, the combination as applied above does not expressly teach wherein the AI/ML model is stored within a data node.
However, Ranganathan teaches various data nodes with storage (e.g., fig. 1) as well as a master node that stores data (e.g., [0023]).  Merrill teaches or suggests that the models are stored in a storage system (e.g., [0038]) which suggests that the model can be stored in any of the nodes.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranganathan, Merrill, Chaiken, and Sankaranarayanan to implement the claimed subject matter.  The motivation would have been to accommodate any user requirement or preference regarding the location for data storage.
As to claim 15, the combination as applied above would further teach or suggest wherein scoring the AI/ML model against data stored within the database system comprises the data node scoring the AI/ML model against data that is being stored at the data node (e.g., Ranganathan/Merrill as applied above).
As to claim 16, the combination as applied above would further teach or suggest wherein processing the script (e.g., Merrill as applied above) comprises processing at least a portion of the script at each of a plurality of compute nodes in a compute pool (e.g., Ranganathan as applied above).
As to claim 17, the combination as applied above would further teach or suggest wherein processing the script (e.g., Merrill as applied above) comprises processing at least a portion of the script at each of the plurality of storage nodes (e.g., Ranganathan as applied above).
As to claim 18, the combination as applied above does not expressly teach wherein the AI/ML model is stored at the master node.
However, Ranganathan teaches various data nodes with storage (e.g., fig. 1) as well as a master node that stores data (e.g., [0023]).  Merrill teaches or suggests that the models are stored in a storage system (e.g., [0038]) which suggests that the model can be stored in any of the nodes.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranganathan, Merrill, Chaiken, and Sankaranarayanan to implement the claimed subject matter.  The motivation would have been to accommodate any user requirement or preference regarding the location for data storage.
As to claim 20, Ranganathan teaches a computer system, comprising: one or more processors one or more computer-readable media having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computer system to perform the following (e.g., fig. 9):
receive, at a master node within a database system, a query (e.g., fig. 1, 6, [0019] et seq.)
Ranganathan does not expressly teach the query corresponding to a script for creating at least one of an artificial intelligence (AI) model or a machine learning (ML) model (AI/ML model).
However, Merrill teaches or suggests a script for creating at least one of an artificial intelligence (AI) model or a machine learning (ML) model (AI/ML model). (e.g., [0031] et seq., [0007] et seq., [0041], [0144], though entire document is relevant).

The combination as applied above would further teach or suggest based on receiving the script (e.g., Merrill, fig. 1, [0031], as applied above), identify a storage pool within the database system, the storage pool comprising a plurality of storage nodes (e.g., Ranganathan, fig. 1, [0019], [0024], [0054], [0078]).
The combination as applied above does not expressly teach each storage node including a relational engine, a big data engine, and big data storage.
However, Ranganathan teaches or suggests support for various query processing engines (e.g., [0024], [0028] et seq.), including a RDBMS (e.g., [0034], [0037] et seq.), and various types of available storage (e.g., fig. 1, 4, [0022] et seq., [0040] et seq.). This suggests implementation of a relational engine and relational storage. As discussed above, Ranganathan supports various engines and data formats (e.g., [0022], [0020] et seq., [0037] et seq., as applied above). Chaiken teaches or suggests support for big data processing and storage (e.g., [0075]). As combined, a big data engine and storage would additionally be supported for use by the system to process and store big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranganathan and Merrill to implement the claimed 
The combination as applied above does not expressly teach to process the query over a combination of relational data stored within the database system and big data stored at the big data storage of at least one of the plurality of storage nodes, comprising creating (i) a first table that comprises a first view of the relational data stored within the database system, and (ii) a second table that comprises a second view of the big data stored at the big data storage of the at least one of the plurality of storage nodes, and processing a single query over a combination of the first table and the second table to generate a result set.
However, the combination as applied above would further teach or suggest to process the query over a combination of relational data stored within the database system and big data stored at the big data storage of at least one of the plurality of storage nodes (e.g., Ranganathan/Chaiken as applied above).  Furthermore, Sankaranarayanan teaches or suggests creating (i) a first table that comprises a first view of the relational data stored within the database system, and (ii) a second table that comprises a second view of the big data stored at the big data storage of the at least one of the plurality of storage nodes, and processing a single query over a combination of the first table and the second table to generate a result set (e.g., [0021] et seq., [0025] et seq., [0027] et seq., [0008] et seq., fig. 1-4).  As combined, such evaluation of queries would at least suggest to generate a result set.  Furthermore, as combined, this further teaches or suggests to process the query over a combination of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranganathan, Merrill, and Chaiken to implement the claimed subject matter.  The motivation would have been to accommodate any usage scenario involving executing queries properly on multistore database systems and to improve performance/efficiency of queries run across different types of databases.  
The combination as applied above would further teach or suggest to execute the script (e.g., Merrill as applied above) against the result set to create the AI/ML model (e.g., Merrill as applied above); 
Receive a second database query at the master node (e.g., Ranganathan as applied above); and based on receiving the query, identify the storage pool (e.g., Ranganathan as applied above); and
Process the second query to score the AI/ML model (e.g., Merrill as applied above, [0007], [0031], [0041], [0144], Ranganathan as applied above) over the combination of relational data within the database system and big data stored at the big data storage of the at least one of the plurality of storage nodes (e.g., Ranganathan/Chaiken as applied above).
7.  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan, Merrill, Chaiken, Sankaranarayanan, and Ito.  
As to claim 11, the combination as applied above does not expressly teach wherein the relational data is stored at the master node.
However, Ito teaches or suggests wherein the master node stores relational data. (e.g., fig. 1, 4, [0029, 0072, 0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranganathan, Merrill, Chaiken, and Sankaranarayanan to implement the claimed subject matter.  The motivation would have been to facilitate distributed database processing.
8.  Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan, Merrill, Chaiken, Sankaranarayanan, and further in view of Goodman (US 2014/0130056), hereinafter “Goodman.”
As to claim 19, the combination as applied above would teach or suggest scoring the AI/ML model against data stored within the database system, but does not expressly teach pushing the AI/ML model to a compute node, and wherein the compute node scores the AI/ML model against a partitioned portion of data received at the compute node.
However, Ranganathan teaches or suggests that data may be pushed to a compute node (e.g., fig. 1, [0022]), which teaches or suggests the claimed subject matter.  Furthermore, Goodman teaches or suggests pushing data to a compute node, and wherein the compute node processes the data (e.g., [0156] et seq.). Ranganathan as applied above teaches or suggests processing against a partitioned portion of data received at the compute node (e.g., query divided into fragments which are distributed among remote nodes [0024], plan broken up along scan lines or boundaries, [0028]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranganathan, Merrill, Chaiken, and Sankaranarayanan to implement the claimed subject matter.  The motivation would have been to facilitate distributed database processing and to accommodate any data usage scenario of a database system.

Conclusion
The new grounds of rejection and/or interpretation of the prior art is necessitated by amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES E LU/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        4/17/2021